UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7476


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DERRICK ANTHONY LUCAS, a/k/a Ease Up,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:07-cr-00794-TLW-1)


Submitted: July 6, 2021                                             Decided: July 13, 2021


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Anthony Lucas, Appellant Pro Se. Lauren L. Hummel, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Anthony Lucas appeals the district court’s order granting in part and

denying in part his motion for a sentence reduction under Section 404 of the First Step Act

of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

United States v. Lucas, No. 4:07-cr-00794-TLW-1 (D.S.C. Sept. 24, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2